PRICE
                      DANIEL
                  ATTORNEY
                      GENERAL
                                               hbruary      14, 1947

                       lion. Rem Doughty, Jr.       Opiaier       HoorV-04
                       Couaty httermy
                       otalae 00uf.W                Be:     X8 1t mRnd*ta~   that the
                       Weld   8, Texrs                      Tax ‘3eZlmtar  a2 W8lUe
                                                            Oeunty ualleot the joint
                                                            Cotmty amfar   Oullege ta*
                                                            ~OT the’ year UN6 fIWm
                                                            thwe tarpaferr rho lnte
                                                            net yet paid hLeiT 1666
                                                            Stats and oetgatg  twUP
                                                            Aad rQllfQd qmI*GMu*

                       Dear   sir:




                                   Prm the eoukelllt$ 0r y0-w:    lsttsr ar requelt, it
                       appears that you prevr4euslg zrMqwst.ed the aplnfoa oi tM
                       Attommy Oeneral"s Department 011 the question           0r whether
                       or not a Joint Collnty Junfer College Dfstriat          tax oOul#
                       be asssseed and collected      in the oauntfes~oomprfeing       a
                       Joint County Junior Oollege Dfstrfct        by the respscti’e
                       county tax asa%ssors and coll.eotors.        You were edafead
                       that tbia ow$d not be dene.        As a wnsequenoes the Tax
                       Aweeeer ad @eZU~~lel of @ealJe Coartby dealin&             te eel-
                       lest or acoept t:bxea fer the Junior College Bie.Stiet
                       fp~porn
                             these taxpey%rs paging their State and Oounty tcaxes.
                       At the preeent time ovex three-fourths         of th% State and
                       Oounty taxes hsvs been paid and only about one-fourth             re-
                       mfn to be collected.        The Junior College Distriot       now
                       waats your Tax Colleotor      to oolleat   theae taxat,    s3.nc.e
                       t&e Attorney General08 Department revereed ~fteolf on
                       December 21 s 1946, and held that the Co%uty Tax Afnuemor
                       a,- Oolleotor    could oollect   the Joint    Coarrt Ju*$oa Col-
                       lege District     taxes levied in their respest f ve oa%.ntfeaO
                       Beoauss of the foregoing,      gbn have sabmftted iaeveral
                       questiens u on whfoh you would like to have thfa Depart-
                       meats’s epfa ! en, two or which queatfors are:
     :                               “1,   Ia it mndatorf     that    the Tax C0llm1Mr   oi



         :
,.           ‘,                                                                                :
                                                                                                1
                          .,,a




Hon. Ross Doughty, Jr.,          Page 2

     Waldo Coonty oollect   the Joint Cvaaty Junior Col-
     lege tax for the year 1946 from those tarpamm who
     have not yet paid their 1946 State a-nd Uounty taxes?
           "2 o Is it mandatory that the County Tax Collec-
     tor collect  the Joint County Junior College tax f'rMa
     those taxpayers who have already paid their 1946
     State and County taxes?"
            The Constitution    of the State of Texas in sub-
stanoe provides that the tax as8essor and bolleetor          shall
perform all duties nith respect to assessing property for
the purpose of taxation,     and of collecting     taxes that may’
be prescribed by the Legislature,        Article   VIII, See. 14.
The Legislature    has prescribed    in cases where the Board of
ltducation of a Junior College District       desires to here the
Assessor-Golleotor    of County Taxes to assoss      and aolleat
the Junior Uollege District      taxes, such taxee shall be as-
sessed and collected    by said offloer.      The,rerore, it is
mendttcry that the Tax Collector       of Walde County aolleet
the Joint County JWIOT aallege thx iorthr           year 3.946; it
ia mandatory that these ~colleetions      be made from those
who hate not paid their 1946 State and County taxes and
from those who have already paid their 1946 State adl
County taxee 4
          Sinoa we have answered the foregoing  two queetione
iq the lfW.matire,  yam hem requested   that we aaawer tlm
rall0ning grtion:
           *In the event it is’ mandatory that the tat ael-
     lector collect  from either or both of the olasaes above
     mentioned, what method of prooeduu should he me ia
     making the oolleotlon?*
            We know.~of’ no set prooedure to rollon    In a sftw-
tioa suoh as you have presented exe+        that, ryed in rk&r&
other tax collections    O Thesa taxes must be plaaod beok a)-
on ths rvll,   and notice must be sent out to the taxpamra
that sams has been done, and that these t-8          must be paid,
and it would certainly     be in carder to say the tax wea
dropped Prom Uhe roll due to art Attorney      Ceaem18a OplalQi
which has since been overruled.      ‘Any proa~edare that ia UJ
whiah will efrectwte      this will be satisf@oWtlr.
          The last question          which you hate submitted   to this
department is as follows:
           "4;, Are you still or the apin    that         a taxpayer
may pay his State and County taxes and dealine
                          Bon’. Ross Doughty, Jr.,    Page 3

                .


                               t.0 p*y the sahool    tax?*
                                      The Attorney General’s  Departasnt in opinloaa
                          Iimnbers O-210 and O-2861, copies of which are enoloaed,
                          held that a taxpayer ma? pay his State and County taxes
                          and decline to pay the independent school district       tax
                          whioh was baiwg colleoted    by the County Assessor-Collect-
                                 The snme rule would apply to Jmfor Collage Distriat
                          :lf;e* . We have reviewed these opinions    and acoept the
                          concluslo~    reached therein aa correot.    These holdings
                          are In eaoord with tha apparent itltsntion    of the LeKis-
                          latars 88 indioated by several emotamts,        See Article
                          ?330e, V. A. C. S.

 ,.
                                      It i8 mmdmtOl7     USdar Artlalo   2Blbh, V.A.C.S.,
                               that the County T8x Collsctor,       whsil se requested
                               by the Board of Eduoatiob Or a JmfOr College Dis-
                               triot,   to collect   all of’ the Dirt?iot7a    1946 taxes
                               lerfed in his County, BVOD.thou(da 8-e         0r the tax-
                               payers had paid their State and County         tmes for
                               1846 wltherrt paying the schbal tax.        A taxpayer
                               map pmy his State and Cotmty taxes without paying
                               h9a iadepimdent sol1001 dirtriot       or jtmiar oel.le~a
        .
                               tax.
                                                                 vary truly   yours
 . .        ”
   .,
                                                             Avrr#n   @X&&IL OF y
  .


                                                             *yiilELmz&~
                ’
                                                                  Robert 0. Koch
                                                                       Aaeis tant
.,‘.~               ,,,




                          ROK:dUiM:
                                  jrb
                          mcLosuREs